                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: PERSONALWEB                                 Case No. 18-md-02834-BLF (SVK)
                                         TECHNOLOGIES, LLC, ET AL. PATENT
                                   8     LITIGATION
                                                                                            ORDER RE: SEPTEMBER 3, 2019
                                   9                                                        DISCOVERY HEARING
                                  10                                                        Re: Dkt. Nos. 489, 503, 504
                                  11

                                  12
Northern District of California




                                              Before the Court are the following joint statements: (1) a motion by Amazon.com, Inc. and
 United States District Court




                                  13
                                       Amazon Web Services, Inc. (collectively “Amazon”) to compel PersonalWeb Technologies, LLC
                                  14
                                       and Level 3 Communications, LLC (collectively “PersonalWeb”) to produce documents and
                                  15
                                       further interrogatory responses (Dkt. 489); (2) a motion by PersonalWeb to compel Twitch
                                  16
                                       Interactive, Inc. (“Twitch”) to produce documents (Dkt. 503); and (3) a motion by PersonalWeb to
                                  17
                                       compel Twitch to provide witnesses for deposition under Fed. R. Civ. Procedure 30(b)(6) (Dkt.
                                  18
                                       504). The Court reviewed the Parties’ submissions and held a hearing on September 3, 2019. The
                                  19
                                       Court addressed these issues from the bench and determined the following:
                                  20
                                              By Thursday, September 5, 2019, the Parties are ordered to exchange the items as directed
                                  21
                                       by the Court at the hearing and as set forth below. The parties are to promptly meet and confer
                                  22
                                       regarding the resolution of all outstanding disputes. The meet and confer session(s) must be either
                                  23
                                       in-person or by telephone, and each side must have the participation of at least one person with
                                  24
                                       full authority to negotiate and compromise to constructively address the disputes. If the Parties
                                  25
                                       are unable to come to an agreement after meeting and conferring, the Parties must submit the
                                  26
                                       remaining issues in dispute to the Court in a single joint statement comprised of a chart identifying
                                  27
                                       the disputed issue and each Parties’ position by 12:00 p.m. on September 9, 2019. This
                                  28
                                   1   submission should be a word document and should be emailed to the Court at

                                   2   SVKCRD@cand.uscourts.gov. A hearing will be held on September 10, 2019, at 10:00 a.m.;

                                   3   counsel must appear in person and with authority to engage in further meet and confer.

                                   4          The Court ORDERS as follows:

                                   5          Dkt. 489: Amazon’s motion to compel interrogatory responses and production of

                                   6          documents from PersonalWeb

                                   7          This Court denies Amazon’s motion to compel further interrogatory responses as

                                   8   overbroad and improperly seeking expert opinion testimony. As for the requests for production,

                                   9   by September 5, 2019, Amazon is to identify for PersonalWeb the documents Amazon believes

                                  10   PersonalWeb has agreed to produce but has not yet provided. The parties are to meet and confer

                                  11   and agree upon a date for production. As for requests Nos. 94 and 95 and the common interest

                                  12   privilege asserted by PersonalWeb, by September 5, 2019, Amazon is to provide revised requests
Northern District of California
 United States District Court




                                  13   as discussed at the hearing. PersonalWeb will be required to create a privilege log reflecting any

                                  14   documents responsive to the revised requests Nos. 94 and 95 for which it is claiming a common

                                  15   interest privilege. The parties are to meet and confer regarding the applicability and scope of the

                                  16   privilege as it may apply to the revised requests. The parties are to address, inter alia, the volume

                                  17   of allegedly privileged documents and the timing of completion of a privilege log by

                                  18   PersonalWeb.

                                  19          Dkt. 503: PersonalWeb’s motion to compel production of documents from Twitch

                                  20          Regarding Bullets 1-4 and 6, by September 5, 2019, PersonalWeb is to create a chart

                                  21   identifying (1) the specific information it claims is it has requested but has not yet been produced;

                                  22   and (2) at least one but not more than two specific requests for production that purportedly cover

                                  23   the subject matter.

                                  24          Regarding Bullet 5, by September 5, 2019, Twitch is ordered to confirm the existence of

                                  25   additional documents as discussed in Court.

                                  26          Bullet 7 is denied without prejudice only to the extent that PersonalWeb gains a factual

                                  27   basis for the request through the remaining depositions.

                                  28          Regarding Bullet 8, the parties agree that all relevant material has been produced.
                                                                                         2
                                   1          As discussed in Court, the parties are to meet and confer regarding the remaining

                                   2   production issues and submit any remaining disputes to the Court in the format discussed above.

                                   3          Dkt. 504: PersonalWeb’s motion to compel further 30(b)6 testimony from Twitch

                                   4          Regarding topic 1(c), if Twitch has made such projections, it is to designate an appropriate

                                   5   individual for deposition.

                                   6          Regarding topic 5(e), Twitch is ordered to designate an appropriate individual who can

                                   7   speak to the revenue forecasts during the relevant time period as limited by the September 3, 2019

                                   8   hearing. The Court understands the relevant time period to be 2011-2015.

                                   9          As to topics 7(a) and 7(b), Twitch is ordered to produce Mr. Richards for deposition on

                                  10   these topics.

                                  11          SO ORDERED.

                                  12   Dated: September 4, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                   SUSAN VAN KEULEN
                                  15                                                               United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
